Rugg, C. J.
When this case was here before, 208 Mass. 476, it was held that it should have been submitted to the jury, because there was evidence that a motorman of the defendant permitted one of its cars, in which the plaintiff was a passenger, to run into an ice wagon standing still upon the track, whereby the plaintiff was injured. There is no such evidence in the present record. The evidence shows now, taken in its aspect most favorable to the plaintiff, that the accident occurred either by reason of the sudden stopping of the car by the motorman in order to avoid a collision with an ice wagon which had come without warning in front of the car, or a sudden stopping coupled with an unexplained collision. This alone was not evidence of negligence. The only explanation afforded by other evidence was that while the driver had left the ice wagon temporarily the horses attached to it veered toward or upon the track, and the motorman brought the car to a quick stop. The case is covered by the first part of the opinion in 208 Mass. 476. Timms v. Old Colony Street Railway, 183 Mass. 193. Byron v. Lynn & Boston Railroad, 177 Mass. 303. A verdict for the defendant was ordered rightly.

Exceptions overruled.